Citation Nr: 0630997	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  95-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disorder manifested 
by pain, swelling, and stiffness in the hands, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971, August 1978 to August 1979, January 1991 to 
March 1991, and June 1991 to January 1992. He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from July to November 1991.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was remanded by the Board in November 
2003 and February 2006, and the case is now ready for 
appellate review. 


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran does not have arthritis in the hands.   

2.  The veteran's complaints of pain, swelling, and stiffness 
in the hands have been diagnosed as strain of the hands and 
are not manifestations of an undiagnosed illness resulting 
from service in the Persian Gulf War.


CONCLUSION OF LAW

A disability manifested by pain, swelling, and stiffness in 
the hands was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Service Connection

In his March 1993 claim the veteran originally claimed 
entitlement to service connection for arthritis of the hands 
based on the general rules pertaining to service connection.  
According to those criteria, in order to establish service 
connection there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  A 
review of the evidence shows that arthritis did not become 
manifest within a year of the veteran's separation from 
service and that any currently diagnosed hand disorder is not 
related to service.

VA treatment records disclose that in February 1993 the 
veteran reported that the onset of swelling in his hands 
occurred one month previously.  His complaints were then 
assessed as early degenerative joint disease (arthritis), 
although that diagnosis was entered prior to the completion 
of X-rays.  An X-ray study of the hands in February 1993, 
after the assessment, was negative for any abnormality in 
either hand.  The veteran underwent a Persian Gulf War 
protocol examination in March 1993, which showed no 
abnormalities in the joints of the upper extremities.  

During July 1993 VA medical and orthopedic examinations the 
veteran reported the spontaneous swelling of both hands.  The 
medical examiner found slight swelling of the fingers, 
bilaterally, but the orthopedic examiner found the hands to 
be normal.  The medical examiner entered a diagnosis of early 
rheumatoid arthritis, and the orthopedic examiner stated that 
the veteran could have some early arthritis in his hands, by 
history.  Those assessments were made prior to completion of 
X-ray studies.  An X-ray study of the right wrist showed a 
tiny round osteocartilaginous opacity at the tip of the ulnar 
styloid, which the radiologist found could be due to remote 
trauma or developmental reasons.  The X-ray study again 
showed the hands to be normal, and diagnostic testing did not 
reveal any evidence of rheumatoid arthritis.  

None of the subsequent VA treatment records make any 
reference to rheumatoid arthritis.  A July 1993 treatment 
note, which was documented following the examinations, shows 
that the veteran complained of pain in both hands.  His 
complaints were diagnosed as "arthritis of the hands," but 
that assessment was, again, not supported by any radiographic 
evidence of joint disease.

The veteran underwent an additional VA examination in June 
2004, which resulted in a diagnosis of subluxation of the 
lunate bone, right wrist, and a finding of a nexus between 
that diagnosis and an in-service injury.  Based on that 
assessment, in a July 2005 rating decision the RO granted 
service connection for the residuals of a right wrist injury.  

The examiner in June 2004 did not make any findings regarding 
the hands, and an additional examination was provided in 
April 2006.  That examiner described the veteran's current 
complaints, which consisted of swelling in the hands and pain 
across the knuckles.  Examination revealed tenderness in the 
finger joints of both hands and swelling of the index 
fingers.  X-rays showed no fractures or dislocations and 
well-maintained joint spaces.  The examiner provided a 
diagnosis of strain of the right and left hands with no 
evidence of arthritis on X-ray.

Although some of the medical evidence reflects a diagnosis of 
arthritis of the hands, that diagnosis was not supported by 
any radiographic evidence of joint disease.  The examiner in 
April 2006 found, based on review of the claims file, that 
there was no objective evidence of arthritis in either hand.  
Although the examiner in April 2006 provided a diagnosis of 
strain of the right and left hands, there is no evidence of 
any in-service injury to either hand to support a grant of 
service connection for that diagnosis.  The Board finds that 
arthritis in either hand did not become manifest within a 
year of the veteran's separation from service, and that the 
criteria for a grant of service connection for arthritis of 
the hands based on the presumptive provisions applicable to 
chronic diseases are not met.

As an alternative, the veteran contends that the pain and 
swelling that he experiences in his hands constitutes an 
undiagnosed illness resulting from his service in the Persian 
Gulf War.  VA is authorized to pay compensation to any 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, if the disability became 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 
disability of 10 percent or more prior to December 31, 2006.  
Compensation is payable under these provisions if by history, 
physical examination, and laboratory tests the disability 
cannot be attributed to any known clinical diagnosis.  
Compensation is not payable under these provisions if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active duty in the Southwest Asia theater of 
operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2006).

VA provided the veteran the examination in April 2006 for the 
expressed purpose of determining whether his complaints of 
pain, swelling, and stiffness in the hands represented an 
undiagnosed illness resulting from the Persian Gulf War.  He 
had undergone a Persian Gulf War protocol examination in 
March 1993, which did not result in a finding that he had any 
undiagnosed illnesses resulting from his Persian Gulf 
service.  The examiner in April 2006, based on the 
examination and review of the medical records, assessed the 
veteran's complaints as strain of the right and left hands.  
The examiner also found that the veteran had not incurred any 
injury while serving in the Persian Gulf, and that his hand 
complaints were not related to Persian Gulf Syndrome.  The 
veteran's assertion that he has an undiagnosed illness 
resulting from his Persian Gulf War service is not probative 
because he is not competent to provide evidence that requires 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board finds that the hand complaints are attributed to a 
known clinical diagnosis, and that affirmative evidence shows 
that the disorder is not an undiagnosed illness that was 
incurred during active duty in the Southwest Asia theater of 
operations.  For these reasons the criteria for a grant of 
service connection are not met, and the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a disorder manifested by pain, swelling, and 
stiffness in the hands.  See Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001) (the benefit of the doubt rule 
in 38 U.S.C.A. § 5107(b) is not applicable if the Board has 
found that the preponderance of the evidence is against the 
claim).
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in July 2001.  In that notice the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2006).  

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  In an April 2006 supplemental statement of the 
case the RO also informed the veteran of the evidence needed 
to determine the appropriate rating and effective date, 
should service connection be established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified and provided him VA medical 
examinations in July 1993, June 2004, and April 2006.  The 
development requested in the Board's prior remands has been 
completed.  The veteran has not indicated the existence of 
any other evidence that is relevant to his claim; as such, 
all relevant data has been obtained for determining the 
merits of his claim and no reasonable possibility exists that 
any further assistance would aid him in substantiating his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).


ORDER

The claim of entitlement to service connection for a disorder 
manifested by pain, swelling, and stiffness in the hands is 
denied. 




____________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


